DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-17 pending.
	Claims 1, 5, 10-12 newly amended.
	Claim 17 newly added.
Response to Amendments
The amendment filed 09/06/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 17 (New). The system of claim 5, wherein all of the devices adapted for generating radar signals are arranged in a single housing.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered.
	Applicant’s amendments overcome the objection to claim 11.
	Claims 1-9 and 11-16 were previously rejected under § 103 as rejected as obvious under t Gruber and Nanjing.  The Applicant appears to only argue the rejection of instant claim 1.  Examiner notes that it is unclear which statements within the argument, especially pg. 8, first paragraph, are describing the Gruber reference and which statements are describing the claimed invention.   Additionally, the Examiner notes that Applicant’s arguments regarding claim 1 are only addressing the primary reference Gruber.  Applicant’s arguments provide only a cursory discussion of the secondary reference Nanjing and fail to address the combination of references as applied in the Non-Final Office Action.  At least one feature the Applicant argues is not taught by Gruber was rejected under combination of Gruber and Nanjing (e.g. “different RF output paths relate to different frequency bands”).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As Applicant does not provide substantive response to Nanjing or provide a reason why the references could be combined, Applicant’s arguments cannot be persuasive.

Argument 1 (Remarks pg. 6-8): It appears that Applicant’s first argument is that “Therefore, it directly contradicts Gruber’s teaching to use transmitter devices with different frequency ranges” (Remarks, pg. 8, first para). 
Response 1: Claim 1 recites “the radar signals of different RF output paths relate to different frequency bands.” The Non-Final Rejection relied on the combination of Gruber and Nanjin to teach this element.  The broadest reasonable interpretation of this claim language in light of the specification includes at least two radar signals of different frequency bands being emitted by different RF output paths. Further, Examiner respectfully disagrees that each of Gruber’s transmitter devices must emit the same radar data. Gruber’s transmitters may emit same or different radar data. See at least [0046] – “The modified radar data packets Dm, preferably each of which characterize an emulated object of the test scenario, are output or respectively provided by the second data processing apparatus 8… further modified radar packets Dm’… are distributed to the transmitter devices TX or respectively assigned to the transmitter devices TX according to an arrangement of the emulated objects.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “emulate test scenarios with multiple objects of the same type at different locations”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Argument 2 (Remarks pg. 8-9): Gruber does not teach “each RF output path comprises a device adapted for generating radar signals.”
	Response 2: Examiner respectfully disagrees. Gruber teaches this limitation at least at [0017] – “modified radar data packets being distributed to the at least two transmitter devices or respectively allotted to the at least two transmitter devices, in particular prior to the second conversion apparatus converting the modified radar data packets distributed to the transmitter devices into analog processed
radar signals.” See updated rejection under 35 USC 103 below.
	Argument 3 (Remarks pg. 8-9): . Nanjing teaches synthesizing a signal and emitting the signal by high and low frequency band antennas, respectively (paragraph 18 of Nanjing). Herein, using different antennas with different frequency band teaches away from using a combiner for combining radar signals.
Response 3: Examiner respectfully disagrees. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  While Nanjing teaches the use of a low-frequency and high-frequency band antenna, the P, L, and S signals are generated and then combined in order to provide an output signal to be transmitted by the low-frequency band antenna. C, X, and Ku signals are similarly generated and then combined in order to provide an output signal to be transmitted by the high-frequency band antenna. ([0038] – “After the signal waveform is determined, the frequency is up-converted to the 15MHz basic radar waveform, and divided into several channels by the power divider and sent to the frequency converters on each channel. The up-converter mixes the basic radar waveform with the "frequency source" signal to form various RF signals, which are sent to the synthesizer through their respective switches. In this scheme, P, L and S are mixed into a low-frequency branch, and C, X, and Ku are mixed into a high-frequency branch, and the RF signals are amplified and synthesized by the high and low broadband power amplifiers respectively. The synthesized radio frequency signal is radiated into space by the high and low frequency band antennas respectively.”) See updated rejection under 35 USC 103.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The description does not disclose the arrangement of the devices adapted for generating radar signals or any housing used in the invention. Remarks filed 09/06/22 pg. 6 states that the matter is “disclosed at least implicitly in Fig. 1 and the corresponding description.” Fig. 1 appears to show signal generators, input ports, output terminals, and RF output paths, but does not appear to show housing. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether “a combiner” of claim 11 is the same as “a combiner” of claim 5. It is further unclear whether the “output signal(s)” are the input or output of the combiner.  In claim 5, the output signal seems to be the output of the combiner. However, in claim 11 (depending from claim 5), the output signals appear to be the input of the combiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US 2021/0341571 A9) in view of Nanjing (CN110045343B to Nanjing New Frequency Electronic Technology Co Ltd).

Regarding claim 1, 
Gruber teaches:
A simulation controller for controlling a system for simulating a radar scenario, the simulation controller comprising: ([abstract] – “radar target emulator”)
an output interface ([0010] – “first conversion apparatus”) for providing pulse descriptive words, PDW, of radar signals according to predetermined radar signal scenario data ([0010] – “convert the at least one analog radar signal into at least one corresponding digital radar data packet”) to a number of at least two radio frequency, RF, output paths, ([0010] – “A second conversion apparatus is preferably configured to provide analog processed radar signals by converting the digital radar data packets processed by the data processing apparatus, and a transmission apparatus comprises at least two transmitter devices which are in particular configured to transmit the analog processed radar signals provided by the second conversion apparatus”)
wherein each RF output path comprises a device adapted for generating radar signals, ([0017] – “modified radar data packets being distributed to the at least two transmitter devices or respectively allotted to the at least two transmitter devices, in particular prior to the second conversion apparatus converting the modified radar data packets distributed to the transmitter devices into analog processed radar signals.)” and the radar signals of different RF output paths relate to different frequency ([0040] – “The radar sensor RS preferably has a plurality of transmission ranges RS1, RS2 which are in particular at least substantially spatially separated and/or which are symmetrical with respect to an axis, in particular a longitudinal axis of a vehicle. The radar signals S emitted in transmission ranges RS1, RS2 thereby propagate in different directions and can exhibit different frequencies”)  (lined through limitation corresponds to element not taught by reference) 
a control unit for splitting the PDW of the radar signal scenario data in to multiple groups  ([0041] – “various digital radar data packets D provided are for example each assigned to one transmission range RS1, RS2.”) relating to different frequency bands, ([0040] – “The radar signals S emitted in transmission ranges RS1, RS2 thereby propagate in different directions and can exhibit different frequencies or be modulated by different modulation methods so that objects which reflect the radar signals S back to the radar sensor are assigned to the different transmission ranges RS1, RS2 and/or can be detected at high spatial resolution.”) and for assigning each group to a corresponding RF output path. ([0040-41] – various digital radar data packets D provided are for example each assigned to one transmission range RS1, RS2; [0046-47] – respectively assigned to the transmitter devices TX according to an arrangement of the emulated objects in the test scenario… dynamically assign the modified radar data packets Dm to the transmitter devices TX so that the movement of the corresponding emulated objects is mapped)
a combiner for providing an output signal by combining the radar signals ([0019] – “time delay device… at least two of the delayed radar data packets at the desired time delay are in particular combined and modified by the modulation device to form one delayed radar data packet in each case”) 

Gruber does not explicitly teach:
RF output paths relating to different frequency bands
a combiner for providing an output signal by combining the radar signals generated by the devices of the RF output paths

Nanjing teaches:
PDW groups relating to frequency bands
RF output paths relating to different frequency bands ([0038] – “After the signal waveform is determined, the frequency is up-converted to the 15MHz basic radar waveform, and divided into several channels by the power divider and sent to the frequency converters on each channel. The up-converter mixes the basic radar waveform with the "frequency source" signal to form various RF signals, which are sent to the synthesizer through their respective switches. In this scheme, P, L and S are mixed into a low-frequency branch, and C, X, and Ku are mixed…” different frequency bands correspond to P, L, S, C, X, Ku bands)
a combiner for providing an output signal by combining the radar signals generated by the devices of the RF output paths ([0038] – “P, L and S are mixed into a low-frequency branch, and C, X, and Ku are mixed into a high-frequency branch, and the RF signals are amplified and synthesized by the high and low broadband power amplifiers respectively. The synthesized radio frequency signal is radiated into space by the high and low frequency band antennas respectively.” Either high frequency branch (combines C, X, Ku signals) or low frequency branch (combines P, L, S signals) may correspond to output signal. )


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Nanjing’s known technique to Gruber’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gruber teaches a base method of splitting PDW of the radar signal scenario data in to multiple groups in order to assign each group to a corresponding RF output path.  Gruber further teaches that RF transmission ranges may exhibit different frequencies (see paras. 0040-47); (2) In a similar field of endeavor, Nanjing teaches a technique of combining radar signals after generating radar signals of different frequency bands in order to transmit synthesized RF signals via high and low frequency band antennas; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more efficient system without the need to change frequency band operation parameters of antennas during RF transmission; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	

Regarding claim 2, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The simulation controller of claim 1, wherein the control unit is configured to control an operation of the number of at least two RF output paths simultaneously. ([0017] – “a modified radar data packet being distributed to at least two adjacent transmitter devices or respectively allotted to at least two adjacent transmitter devices”)

Regarding claim 3, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The simulation controller of claim 1, wherein the control unit is configured to assign radar signals to at least two RF output paths simultaneously. ([0030] – “a modified radar data packet can be weighted and distributed to at least two adjacent transmitter devices such that the corresponding analog processed radar signal is received by the radar sensor at two different angles”)

Regarding claim 4, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The simulation controller of claim 1, wherein the control unit is configured to assign multiple radar signals to a same RF output path simultaneously. ([0019] – “the digital radar data packet can be delayed multiple times by a predefined period of time, in particular the same time period, so that at least two of the delayed radar data packets at the desired time delay are in particular combined and modified by the modulation device to form one delayed radar data packet in each case”)

Regarding claim 5, 
Gruber teaches:
A system for simulating a radar scenario, the system comprising: ([abstract] – “radar target emulator”)
a number of at least two radio frequency, RF, output paths, wherein each RF output path comprises a device adapted for generating radar signals, ([0010] – “A second conversion apparatus is preferably configured to provide analog processed radar signals by converting the digital radar data packets processed by the data processing apparatus, and a transmission apparatus comprises at least two transmitter devices which are in particular configured to transmit the analog processed radar signals provided by the second conversion apparatus”) and wherein the radar signals of different RF output paths relate to different frequency ([0040] – “The radar sensor RS preferably has a plurality of transmission ranges RS1, RS2 which are in particular at least substantially spatially separated and/or which are symmetrical with respect to an axis, in particular a longitudinal axis of a vehicle. The radar signals S emitted in transmission ranges RS1, RS2 thereby propagate in different directions and can exhibit different frequencies”) 
a simulation controller, comprising an output interface ([0010] – “first conversion apparatus”) for providing pulse descriptive words, PDW, of radar signals of predetermined radar signal scenario data ([0010] – “convert the at least one analog radar signal into at least one corresponding digital radar data packet”)  to the number of at least two RF output paths; and ([0010] – “A second conversion apparatus is preferably configured to provide analog processed radar signals by converting the digital radar data packets processed by the data processing apparatus, and a transmission apparatus comprises at least two transmitter devices which are in particular configured to transmit the analog processed radar signals provided by the second conversion apparatus”)
a control unit for splitting the radar signals of the radar signal scenario data in to multiple groups of radar signals ([0041] – “various digital radar data packets D provided are for example each assigned to one transmission range RS1, RS2.”) relating to different frequency bands, ([0040] – “The radar signals S emitted in transmission ranges RS1, RS2 thereby propagate in different directions and can exhibit different frequencies or be modulated by different modulation methods so that objects which reflect the radar signals S back to the radar sensor are assigned to the different transmission ranges RS1, RS2 and/or can be detected at high spatial resolution.”)  and for assigning each group of radar signals to a corresponding RF output path. ([0040-41] – various digital radar data packets D provided are for example each assigned to one transmission range RS1, RS2; [0046-47] – respectively assigned to the transmitter devices TX according to an arrangement of the emulated objects in the test scenario… dynamically assign the modified radar data packets Dm to the transmitter devices TX so that the movement of the corresponding emulated objects is mapped)
a combiner for providing an output signal by combining the radar signals ([0019] – “time delay device… at least two of the delayed radar data packets at the desired time delay are in particular combined and modified by the modulation device to form one delayed radar data packet in each case”)  

Gruber does not explicitly teach:
RF output paths relating to different frequency bands

Nanjing teaches:
PDW groups relating to frequency bands
RF output paths relating to different frequency bands ([0038] – “After the signal waveform is determined, the frequency is up-converted to the 15MHz basic radar waveform, and divided into several channels by the power divider and sent to the frequency converters on each channel. The up-converter mixes the basic radar waveform with the "frequency source" signal to form various RF signals, which are sent to the synthesizer through their respective switches. In this scheme, P, L and S are mixed into a low-frequency branch, and C, X, and Ku are mixed…” different frequency bands correspond to P, L, S, C, X, Ku bands)
a combiner for providing an output signal by combining the radar signals generated by the devices of the RF output paths ([0038] – “P, L and S are mixed into a low-frequency branch, and C, X, and Ku are mixed into a high-frequency branch, and the RF signals are amplified and synthesized by the high and low broadband power amplifiers respectively. The synthesized radio frequency signal is radiated into space by the high and low frequency band antennas respectively.” Either high frequency branch (combines C, X, Ku signals) or low frequency branch (combines P, L, S signals) may correspond to output signal. )


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Nanjing’s known technique to Gruber’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gruber teaches a base method of splitting PDW of the radar signal scenario data in to multiple groups in order to assign each group to a corresponding RF output path.  Gruber further teaches that RF transmission ranges may exhibit different frequencies (see paras. 0040-47); (2) In a similar field of endeavor, Nanjing teaches a technique of combining radar signals after generating radar signals of different frequency bands in order to transmit synthesized RF signals via high and low frequency band antennas; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more efficient system without the need to change frequency band operation parameters of antennas during RF transmission; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 6, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.

Gruber does not teach:
The system of claim 5, wherein each of the number of at least two RF output paths is configured to generate radar signals of a different frequency band. 

Nanjing teaches:
The system of claim 5, wherein each of the number of at least two RF output paths is configured to generate radar signals of a different frequency band.  ([0016-18] – “In the seventh step, the synthesized new radio frequency signal is radiated to the space by the high and low frequency band antennas respectively”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Nanjing’s known technique to Gruber’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gruber teaches a base method of splitting PDW of the radar signal scenario data in to multiple groups in order to assign each group to a corresponding RF output path.  Gruber further teaches that RF transmission ranges may exhibit different frequencies (see paras. 0040-47); (2) In a similar field of endeavor, Nanjing teaches a technique of transmitting synthesized RF signals via high and low frequency band antennas (RF output paths); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more efficient system without the need to change frequency band operation parameters of antennas during RF transmission; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 7, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The system of claim 5, wherein the control unit is configured to assign radar signals to at least two RF output paths simultaneously. ([0030] – “a modified radar data packet can be weighted and distributed to at least two adjacent transmitter devices such that the corresponding analog processed radar signal is received by the radar sensor at two different angles”)

Regarding claim 8, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The system of claim 5, wherein the control unit is configured to assign multiple radar signals to a same RF output path simultaneously. ([0019] – “the digital radar data packet can be delayed multiple times by a predefined period of time, in particular the same time period, so that at least two of the delayed radar data packets at the desired time delay are in particular combined and modified by the modulation device to form one delayed radar data packet in each case”)

Regarding claim 9, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The system of claim 5, wherein at least one of the number of at least two RF output paths is configured to process and output multiple radar signals simultaneously. ([0019] – “the digital radar data packet can be delayed multiple times by a predefined period of time, in particular the same time period, so that at least two of the delayed radar data packets at the desired time delay are in particular combined and modified by the modulation device to form one delayed radar data packet in each case”)

Regarding claim 11, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The system of claim 5, comprising a combiner for combining output signals of the number of at least two RF output paths ([0019] – “the digital radar data packet can be delayed multiple times by a predefined period of time, in particular the same time period, so that at least two of the delayed radar data packets at the desired time delay are in particular combined and modified by the modulation device to form one delayed radar data packet in each case”)

Regarding claim 12, 
Gruber teaches:
A method for simulating a radar scenario, the method comprising ([abstract] – “radar target emulator”)
splitting, by a control unit, pulse descriptive words, PDW, of radar signals of predetermined radar signal scenario data into multiple groups of radar signals ([0041] – “various digital radar data packets D provided are for example each assigned to one transmission range RS1, RS2.”) relating to different frequency bands; ([0040] – “The radar signals S emitted in transmission ranges RS1, RS2 thereby propagate in different directions and can exhibit different frequencies or be modulated by different modulation methods so that objects which reflect the radar signals S back to the radar sensor are assigned to the different transmission ranges RS1, RS2 and/or can be detected at high spatial resolution.”)
providing, by the control unit, each group of radar signals to a corresponding radio frequency, RF, output path, ([0040-41] – various digital radar data packets D provided are for example each assigned to one transmission range RS1, RS2; [0046-47] – respectively assigned to the transmitter devices TX according to an arrangement of the emulated objects in the test scenario… dynamically assign the modified radar data packets Dm to the transmitter devices TX so that the movement of the corresponding emulated objects is mapped) wherein each RF output path comprises a device which generates radar signals, ([0017] – “modified radar data packets being distributed to the at least two transmitter devices or respectively allotted to the at least two transmitter devices, in particular prior to the second conversion apparatus converting the modified radar data packets distributed to the transmitter devices into analog processed radar signals.)” and the radio signals of different RF output paths relate to different frequency ([0040] – “The radar sensor RS preferably has a plurality of transmission ranges RS1, RS2 which are in particular at least substantially spatially separated and/or which are symmetrical with respect to an axis, in particular a longitudinal axis of a vehicle. The radar signals S emitted in transmission ranges RS1, RS2 thereby propagate in different directions and can exhibit different frequencies”) (lined through limitation corresponds to element not taught by reference) 
providing, by a combiner, an output signal by combining the radar signals ([0019] – “time delay device… at least two of the delayed radar data packets at the desired time delay are in particular combined and modified by the modulation device to form one delayed radar data packet in each case”) 

Gruber does not explicitly teach:
RF output paths relating to different frequency bands
providing, by a combiner, an output signal by combining the radar signals generated by the devices of the RF out-put paths

Nanjing teaches:
PDW groups relating to frequency bands
RF output paths relating to different frequency bands ([0038] – “After the signal waveform is determined, the frequency is up-converted to the 15MHz basic radar waveform, and divided into several channels by the power divider and sent to the frequency converters on each channel. The up-converter mixes the basic radar waveform with the "frequency source" signal to form various RF signals, which are sent to the synthesizer through their respective switches. In this scheme, P, L and S are mixed into a low-frequency branch, and C, X, and Ku are mixed…” different frequency bands correspond to P, L, S, C, X, Ku bands)
providing, by a combiner, an output signal by combining the radar signals generated by the devices of the RF out-put paths ([0038] – “P, L and S are mixed into a low-frequency branch, and C, X, and Ku are mixed into a high-frequency branch, and the RF signals are amplified and synthesized by the high and low broadband power amplifiers respectively. The synthesized radio frequency signal is radiated into space by the high and low frequency band antennas respectively.” Either high frequency branch (combines C, X, Ku signals) or low frequency branch (combines P, L, S signals) may correspond to output signal. )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Nanjing’s known technique to Gruber’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gruber teaches a base method of splitting PDW of the radar signal scenario data in to multiple groups in order to assign each group to a corresponding RF output path.  Gruber further teaches that RF transmission ranges may exhibit different frequencies (see paras. 0040-47); (2) In a similar field of endeavor, Nanjing teaches a technique of combining radar signals after generating radar signals of different frequency bands in order to transmit synthesized RF signals via high and low frequency band antennas; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more efficient system without the need to change frequency band operation parameters of antennas during RF transmission; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 13, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The method of claim 12, comprising controlling, by the control unit, an operation of the number of at least two RF output paths simultaneously. ([0017] – “a modified radar data packet being distributed to at least two adjacent transmitter devices or respectively allotted to at least two adjacent transmitter devices”)

Regarding claim 14, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The method of claim 12, comprising assigning, by the control unit, data signals of the radar signal scenario data to at least two RF output paths simultaneously. ([0030] – “a modified radar data packet can be weighted and distributed to at least two adjacent transmitter devices such that the corresponding analog processed radar signal is received by the radar sensor at two different angles”)

Regarding claim 15, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The method of claim 12, comprising assigning multiple data signals of the radar signal scenario data to a same RF output path simultaneously. ([0019] – “the digital radar data packet can be delayed multiple times by a predefined period of time, in particular the same time period, so that at least two of the delayed radar data packets at the desired time delay are in particular combined and modified by the modulation device to form one delayed radar data packet in each case”)

Regarding claim 16, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The method of claim 12, comprising generating, by the number of RF paths, data signals according to the radar signals provided by the control unit. ([0010] – “A second conversion apparatus is preferably configured to provide analog processed radar signals by converting the digital radar data packets processed by the data processing apparatus, and a transmission apparatus comprises at least two transmitter devices which are in particular configured to transmit the analog processed radar signals provided by the second conversion apparatus”)

Regarding claim 17, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The system of claim 5, wherein all of the devices adapted for generating radar signals ([0017] – “the second conversion apparatus converting the modified radar data packets distributed to the transmitter devices into analog processed radar signals.)” are arranged in a single housing (Fig. 1; [0032] – “test bench, in particular for a vehicle, having a radar target emulator”)

Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of Nanjing as applied to claim 5 above, and further in view of Leabman (US 20200193326 A1).

Regarding claim 10, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.

Gruber further teaches:
The system of claim 5, wherein the devices for generating the radar signal ([0012, 17] – “second conversion apparatus converting the modified radar data packets distributed to the transmitter devices into analog processed
radar signals.”)  (lined through limitation corresponds to element not taught by reference) 

Gruber in view of Nanjing does not teach:
A vector signal generator

	Leabman teaches:
The system of claim 5, wherein the devices for generating the radar signal are particular a vector signal generator. ([0085] – “The mixer 706 multiplies the digital data with a complex vector to generate a digital signal (e.g., 12-16 bits of “complex” data”))


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Leabman’s known technique to Gruber in view of Nanjing’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Gruber in view of Nanjing teaches a base radar target emulator which requires signal generation; (2) Leabman teaches a technique of vector signal generation in a similar field of endeavor; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with increased spectral efficiency; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIANA CROSS/Examiner, Art Unit 3648                       

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648